Citation Nr: 1622725	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  12-33 648	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for short leg syndrome.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Driever, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Air Force from June 1962 to December 1980.  In an August 1981 unappealed Administrative Decision, VA separated this service into two periods: (1) June 19, 1962 to May 15, 1979, from which the Veteran was discharged honorably, qualifying him for VA benefits based on such service; and (2) May 16, 1979 to December 2, 1980, from which the Veteran was discharged under dishonorable conditions, barring him from receiving VA benefits based on such service.  

These claims come before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

VA processed this appeal electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of these claims therefore contemplates both electronic records.  

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

In a VA Form 9 (Appeal To Board Of Veterans' Appeals) dated October 2012, the Veteran requested a Board hearing at the AOJ.  On multiple occasions thereafter, VA acknowledged this request.  In February 2015, the Veteran responded that he preferred a video conference hearing before the Board.  Subsequently, failing to acknowledge the Veteran's request, VA informed the Veteran of the date of his Board hearing at the AOJ, to which he did not show.  The request for the video conference hearing remains pending.  


Accordingly, these claims are REMANDED for the following action:

As soon as is possible, schedule the Veteran for a videoconference hearing before the Board.  Notify him and his representative of the date, time, and location of the hearing and associate with the record a copy of the notification letter.  Once completed, return this case to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014) (all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner).  


_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




